DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SMD# 21-003
RE: Implementation of American Rescue
Plan Act of 2021 Section 9817: Additional
Support for Medicaid Home and
Community-Based Services during the
COVID-19 Emergency
May 13, 2021
Dear State Medicaid Director:
On March 11, 2021, President Biden signed the American Rescue Plan Act of 2021 (ARP) (Pub.
L. 117-2). Section 9817 of the ARP provides qualifying states with a temporary 10 percentage
point increase to the federal medical assistance percentage (FMAP) for certain Medicaid
expenditures for home and community-based services (HCBS). States must use the federal funds
attributable to the increased FMAP to supplement, not supplant, existing state funds expended
for Medicaid HCBS in effect as of April 1, 2021, and states must use state funds equivalent to
the amount of federal funds attributable to the increased FMAP to implement or supplement the
implementation of one or more activities to enhance, expand, or strengthen HCBS under the
Medicaid program.
The purpose of this letter is to provide guidance to states on the implementation of section 9817
of the ARP, as well as to describe opportunities for states to strengthen the HCBS system in
response to the COVID-19 Public Health Emergency (PHE), increase access to HCBS for
Medicaid beneficiaries, adequately protect the HCBS workforce, safeguard financial stability for
HCBS providers, and accelerate long-term services and supports (LTSS) reform under section
9817 of the ARP. This increased federal funding can help states increase community living
options for people with disabilities, in accordance with Title II of the Americans with Disabilities
Act, 42 U.S.C. §§ 12131–12134, as interpreted by the Supreme Court in Olmstead v. L.C., 527
U.S. 581 (1999), which requires public entities to administer services to individuals with
disabilities in the most integrated setting appropriate to their needs. In addition, this letter
updates Medicaid retainer payment policy for HCBS providers during the COVID-19 PHE.
Section 1: Increased Federal Medical Assistance Percentage (FMAP) under Section 9817 of
the ARP
Section 9817 of the ARP temporarily increases the FMAP by 10 percentage points for certain
Medicaid 1 HCBS expenditures beginning April 1, 2021, and ending March 31, 2022 (see
Appendix A). To receive the increased FMAP, states and territories must meet certain
The increased FMAP under section 9817 of the ARP is not applicable to HCBS expenditures under the Children’s
Health Insurance Program.

1

Page 2 – State Medicaid Director
requirements, referred to as “Program Requirements” below. It is important to note that the
increased FMAP for HCBS for any state or territory cannot exceed 95 percent. Additionally, any
payment made to Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, or
American Samoa for expenditures on medical assistance subject to the FMAP increase must not
be taken into account for purposes of applying payment limits under subsections (f) and (g) of
section 1108 of the Social Security Act (the Act).
A. Eligible Services
As required by section 9817 of the ARP, the increased FMAP is only available for expenditures
for certain services provided under title XIX of the Act. Appendix B provides a brief
description of eligible services under section 9817 of the ARP and includes the corresponding
Form CMS-64 claiming line for these services. Later in this letter is a further discussion of Form
CMS-64 and the increased FMAP claiming process. States can contact
HCBSincreasedFMAP@cms.hhs.gov if they have questions about the services for which they
can claim the increased FMAP.
A state may not claim the increased FMAP for any HCBS expenditures other than those listed in
Appendix B. For example, Medicaid administrative claiming for HCBS activities performed by
state No Wrong Door systems and state long-term care ombudsman programs are not eligible for
the increased FMAP. 2 These HCBS activities are administrative in nature and are not considered
HCBS services as defined under section 9817(a)(2)(B) of the ARP and as described in Appendix
B of this letter.
B. Program Requirements
In accordance with section 9817(b) of the ARP, states must comply with two program
requirements to receive the increased FMAP for HCBS expenditures: (1) federal funds
attributable to the increased FMAP must be used to supplement existing state funds expended for
Medicaid HCBS in effect as of April 1, 2021; and (2) states must use the state funds equivalent
to the amount of federal funds attributable to the increased FMAP to implement or supplement
the implementation of one or more activities to enhance, expand, or strengthen HCBS under the
Medicaid program. Requirements are effective retroactively to April 1, 2021. In other words,
states cannot use the state funds equivalent to the amount of federal funds made available by the
increased FMAP to pay for HCBS that is available under the Medicaid program as of April 1,
2021. These state funds must be used to enhance, expand, or strengthen HCBS beyond what is
available under the Medicaid program as of April 1, 2021. Additional information is provided
later in this subsection related to the requirements for states that have implemented temporary
changes to their HCBS programs in response to the COVID-19 PHE.
States will be permitted to use the state funds equivalent to the amount of federal funds
attributable to the increased FMAP through March 31, 2024, on activities aligned with the goals
of section 9817 of the ARP. This time period to expend funds attributable to the increased
As indicated in Appendix D, states could consider using the state funds equivalent to the amount of federal funds
attributable to the increased FMAP to support these programs as part of their efforts to implement or supplement the
implementation of one or more activities to enhance, expand, or strengthen HCBS under the Medicaid program.
2

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 3 – State Medicaid Director
FMAP will provide states with sufficient time to design and implement short-term activities to
strengthen the HCBS system in response to the COVID-19 PHE, as well as longer term strategies
to enhance and expand the HCBS system and to sustain promising and effective programs and
services. It also aligns with the two-year time period during which states may file claims for
federal financial participation (FFP) for Medicaid expenditures. This time period will ensure that
states have sufficient time to demonstrate that they fully expended the state funds equivalent to
the amount of federal funds attributable to the increased FMAP for claims paid through March
31, 2022.
CMS expects states to demonstrate compliance with section 9817 of the ARP, beginning April 1,
2021, and until the state funds equivalent to the amount of federal funds attributable to the
increased FMAP are fully expended. To demonstrate compliance with the requirement not to
supplant existing state funds expended for Medicaid HCBS, states must:
•
•
•

Not impose stricter eligibility standards, methodologies, or procedures for HCBS
programs and services than were in place on April 1, 2021;
Preserve covered HCBS, including the services themselves and the amount, duration, and
scope of those services, in effect as of April 1, 2021; and
Maintain HCBS provider payments at a rate no less than those in place as of April 1,
2021.

Please note that these requirements do not supersede other statutory or regulatory requirements
that apply to section 1915(c) waivers, or other requirements under other provisions authorizing
HCBS, including requirements set forth in Special Terms and Conditions under section 1115
demonstrations and managed care authorities under which states are delivering HCBS. For
example, if states have implemented temporary changes to HCBS eligibility, covered services,
and/or payment rates through the Appendix K template for section 1915(c) waivers, a disaster
relief state plan amendment for section 1915(i) or (k) programs, or an Attachment K for HCBS
services under a section 1115 demonstration, states are expected to retain those changes for as
long as allowable under those authorities (e.g., according to the end date approved under an
Appendix K but no later than 6 months post PHE). However, CMS will not apply penalties or
non-compliance restrictions on the receipt of the increased FMAP once the authority for those
temporary changes has expired or if the state needs to implement changes to comply with other
federal statutory or regulatory requirements.
States should contact CMS about anticipated eligibility or other changes to their HCBS programs
that could take effect before the state funds equivalent to the federal funds attributable to the
increased FMAP are fully expended to ensure that the changes will not result in non-compliance
with these requirements.
To demonstrate compliance with the requirement to use state funds equivalent to the amount of
federal funds attributable to the increased FMAP to implement or supplement the
implementation of one or more activities to enhance, expand, or strengthen HCBS under the
Medicaid program, states must spend the state funds on HCBS-related services and
infrastructure, as discussed further in this letter. States may use these funds to pay for additional
Medicaid-covered services listed in Appendix B and, in turn, may be eligible for the increased
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 4 – State Medicaid Director
FMAP on those expenditures one additional time. However, once the state has reinvested state
funds equivalent to the amount of federal funds attributable to the increased FMAP for additional
Medicaid-covered services listed in Appendix B, the state should not claim the increased FMAP
for subsequent expenditures occurring between April 1, 2021, and March 31, 2022, on Medicaidcovered HCBS. Please see Appendix E for an example of how a state could reinvest the funds
attributable to the increased FMAP in additional Medicaid-covered HCBS to receive additional
federal match.
CMS understands that states may experience enrollment and utilization fluctuations unrelated to
changes in state policies and procedures, especially during the COVID-19 PHE. CMS will not
apply penalties or non-compliance restrictions on the receipt of the increased FMAP if states
experience reductions in HCBS enrollment, service utilization, or expenditures that are unrelated
to changes in state policies or procedures.
C. Activities to Enhance, Expand, or Strengthen HCBS
Under section 9817 of the ARP, states can implement a variety of activities, including
enhancements to HCBS services, eligibility, infrastructure, and reimbursement methodologies, to
enhance, expand, or strengthen Medicaid HCBS. CMS understands that some states may have
an immediate need to address the continued impact of the COVID-19 pandemic while also
furthering longstanding state priorities to build HCBS capacity and to pursue innovative
rebalancing strategies to reform LTSS systems. The funds attributable to the increased FMAP
described in section 9817 of the ARP are available to assist states to engage in simultaneous
short-term and longer-term implementation activities.
Examples of activities that states can initiate as part of this opportunity are provided in
Appendices C and D. These appendices include activities to address COVID-related concerns,
to promote HCBS capacity building and infrastructure development activities, and to pursue
innovative LTSS rebalancing strategies. CMS recognizes that states are in a unique position to
identify and tailor activities that align with state goals and priorities, and accordingly, these
examples are not exhaustive. CMS will determine whether a state’s activities meet the
requirements of section 9817 of the ARP through the required reporting discussed under
Required Reporting on Activities to Enhance, Expand, or Strengthen HCBS under the Medicaid
Program.
States should follow the applicable rules and processes for section 1915(c) waivers, other
Medicaid HCBS authorities, including section 1115 demonstrations, and other managed care
authorities (as applicable), if they are making changes to an HCBS program and intend to use
state funds equivalent to the funds attributable to the increased FMAP to pay the state share of
the costs associated with those changes. If states make programmatic changes to comply with
section 9817 of the ARP, states should monitor section 1915(b) waiver expenditures. For
example, states should evaluate if activities to demonstrate compliance with section 9817 of the
ARP (e.g., expanding the amount, duration, or scope of existing HCBS services provided in a
managed care delivery system or increasing the HCBS provider payment rates) will increase
expenditures above the projections approved in a section 1915(b) waiver. If states have concerns
about exceeding cost effectiveness projections, states should consider a waiver amendment, as
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 5 – State Medicaid Director
appropriate, to revise cost effectiveness projections prospectively. CMS notes that increasing
FMAP for HCBS services rendered through a section 1915(c) waiver generally will not have any
adverse effect on demonstrating cost neutrality under a section 1915(c) waiver, but when states
add HCBS to a section 1915(c) waiver, they must calculate the impact on cost neutrality prior to
submitting the amendment. Section 1115 demonstrations must be budget neutral, which means
that the proposed demonstration cannot cost the federal government more than it would absent
the demonstration. CMS will work closely with states to determine the feasibility of their budget
neutrality models and suggest changes as necessary.
We note that states are not limited to using state funds equivalent to the amount of the increased
FMAP for services that are otherwise covered in Medicaid; however, FFP is only available for
covered services. Please also note that, regardless of whether a state intends to claim FFP, the
state should follow the reporting requirements described below under Required Reporting on
Activities to Enhance, Expand, or Strengthen HCBS under the Medicaid Program for approval of
the activity under section 9817 of the ARP.
States are encouraged to review guidance and information from CMS to learn more about
activities to enhance, expand, and strengthen HCBS under the Medicaid program. Recently
released CMS documents include a Long-term Services and Supports Rebalancing Toolkit, a
State Health Officials letter regarding Opportunities in Medicaid and CHIP to Address Social
Determinants of Health (SDOH), and the Medicaid Long Term Services and Supports Annual
Expenditures Report for Federal Fiscal Years 2017 and 2018.
CMS recognizes the importance of effective stakeholder engagement processes that can provide
states with varied perspectives on how to expand, enhance, and strengthen HCBS. States may
want to consider engaging a broad community of stakeholders—Medicaid and other state agency
leadership, participants in HCBS programs, residents in long-term care facilities, HCBS
providers, family members and other caregivers, the aging and disability network, health plans,
and the direct support workforce—to provide insight, ideas, and feedback to inform the state’s
approach to developing and implementing activities under section 9817 of the ARP. Further,
CMS expects that states will offer, in good faith and in a prudent manner, a public notice
process, including tribal consultation as applicable, when implementing changes to their HCBS
programs.
D. Required Reporting on Activities to Enhance, Expand, or Strengthen HCBS under
the Medicaid Program
CMS requires participating states to submit both an initial and quarterly HCBS spending plan
and narrative to CMS on the activities that the state has implemented and/or intends to
implement to enhance, expand, or strengthen HCBS under the Medicaid program to demonstrate
that the state is supplementing, but not supplanting, existing state funds expended for Medicaid

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 6 – State Medicaid Director
HCBS. 3,4 Spending plans and narratives may be submitted in a state preferred format. The state
must submit the initial HCBS spending plan and narrative within 30 days of the release of this
guidance. Please submit all HCBS spending plans and narratives to
HCBSincreasedFMAP@cms.hhs.gov. CMS will review and approve the initial state spending
plan and narrative within 30 days of a state’s submission if the submission adheres to the terms
of this SMDL. CMS will provide an electronic approval notification.
•

•

Initial HCBS Spending Plan Projection: The initial HCBS spending plan projection
should estimate the total amount of funds attributable to the increase in FMAP that the
state anticipates claiming between April 1, 2021, and March 31, 2022, as well as the
anticipated expenditures for the activities the state intends to implement to enhance,
expand, or strengthen HCBS under the state Medicaid program between April 1, 2021,
and March 31, 2024. The spending plan projection is the primary place for quantitative
information.
Initial HCBS Spending Narrative: The initial HCBS spending narrative is intended to
provide information on the state’s required ARP section 9817 activities and the
connection between the spending plan projection and the scope of the activities. States
must provide sufficient detail to demonstrate that the state’s activities enhance, expand,
or strengthen HCBS under the state Medicaid program. States should explain how they
intend to sustain such activities beyond March 31, 2024.

When submitting the initial HCBS spending plan projection and narrative, the state should also
submit a letter signed by the State Medicaid Director that provides a designated state point of
contact for the quarterly spending plan and narrative submissions and an assurance of the
following:
•
•
•
•
•

The state is using the federal funds attributable to the increased FMAP to supplement and
not supplant existing state funds expended for Medicaid HCBS in effect as of April 1,
2021;
The state is using the state funds equivalent to the amount of federal funds attributable to
the increased FMAP to implement or supplement the implementation of one or more
activities to enhance, expand, or strengthen HCBS under the Medicaid program;
The state is not imposing stricter eligibility standards, methodologies, or procedures for
HCBS programs and services than were in place on April 1, 2021;
The state is preserving covered HCBS, including the services themselves and the amount,
duration, and scope of those services, in effect as of April 1, 2021; and
The state is maintaining HCBS provider payments at a rate no less than those in place as
of April 1, 2021.

3
The spending plan process described here is different from the budget submission process that states complete
quarterly by submitting a form CMS-37 in the Medicaid Budget Expenditure System (MBES) related to quarterly
Medicaid grants awards. For the latter process, CMS will send to states instructions regarding how to account for the
increase to states’ projected federal share expenditures related to the increased HCBS FMAP on future budget
submissions.
4
These requirements do not necessitate that CMS promulgate new regulations because they can be implemented
under existing authorities applicable to state reporting requirements set forth in section 1902(a)(6) of the Act and
regulations at 42 C.F.R. § 431.16.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 7 – State Medicaid Director

States also must submit a quarterly HCBS spending plan and narrative for CMS review and
approval. States may update their initial spending plan submissions through the quarterly
spending plan submissions. Updates and/or modifications to the quarterly HCBS spending plan
and narrative should be highlighted for ease of CMS review. The reporting interval is based on
federal fiscal year quarterly reports. States must report on a quarterly basis until funds are
expended. As part of the reporting cycle, two documents to be submitted:
•

Quarterly HCBS Spending Plan: The quarterly HCBS spending plan should estimate,
by quarter and in total, the amount of funds attributable to the increase in FMAP that the
state has claimed and/or anticipates claiming between April 1, 2021, and March 31, 2022,
as well as anticipated and/or actual expenditures for the state’s activities to implement, to
enhance, expand, or strengthen HCBS under the state Medicaid program between April 1,
2021, and March 31, 2024. States must submit the quarterly projected spending plan 75
days prior to the beginning of each federal fiscal quarter beginning with the quarter that
starts on October 1, 2021, and until the state’s funds in an amount equivalent to the
enhanced FMAP received by the state have been expended.

•

Quarterly HCBS Spending Narrative: Similar to the narrative that was submitted with
the initial HCBS spending plan, a shorter narrative for progress reports serves to provide
activity updates. A state may also choose to provide information on activity outcomes,
lessons learned, challenges, or any other information that the state deems as relevant and
important to advancing HCBS. States should explain how they intend to sustain such
activities beyond March 31, 2024. States must submit the HCBS spending narrative 75
days prior to the beginning of each federal fiscal quarter beginning with the quarter that
starts on October 1, 2021, and until the state’s funds in an amount equivalent to the
enhanced FMAP received by the state has been expended.

CMS will publicly post summary information reported by states on their initial and quarterly
spending plans and narrative, including the amount of funds attributable to the FMAP increase
that the state anticipates claiming or has claimed and the activities the state intends to implement
and has implemented to enhance, expand, or strengthen HCBS under the state Medicaid
program.
The initial and quarterly spending plans and narrative should be inclusive of any additional
federal funds attributable to increased FMAP that the state expects to receive by reinvesting the
state funds equivalent to the amount of federal funds attributable to the increased FMAP as state
share for additional Medicaid-covered HCBS between April 1, 2021, and March 31, 2022. As
noted previously, states may reinvest state funds equivalent to the amount of federal funds
attributable to the increased FMAP for additional Medicaid-covered services listed in Appendix
B once, and states should not claim the increased FMAP for subsequent expenditures occurring
between April 1, 2021, and March 31, 2022 on Medicaid-covered HCBS. In the initial and
quarterly spending plans and narratives, states should demonstrate that the subsequent
expenditures are for activities for which the state does not receive the increased FMAP.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 8 – State Medicaid Director
When submitting the quarterly HCBS spending plan and narrative, the designated state point of
contact should attest to the following via email:
•
•
•
•
•

The state is using the federal funds attributable to the increased FMAP to supplement and
not supplant existing state funds expended for Medicaid HCBS in effect as of April 1,
2021;
The state is using the state funds equivalent to the amount of federal funds attributable to
the increased FMAP to implement or supplement the implementation of one or more
activities to enhance, expand, or strengthen HCBS under the Medicaid program;
The state is not imposing stricter eligibility standards, methodologies, or procedures for
HCBS programs and services than were in place on April 1, 2021;
The state is preserving covered HCBS, including the services themselves and the amount,
duration, and scope of those services, in effect as of April 1, 2021; and
The state is maintaining HCBS provider payments at a rate no less than those in place as
of April 1, 2021.

These reporting requirements are based largely on those of the Balancing Incentive Program, 5
which also provided a temporary FMAP increase for Medicaid HCBS. CMS has purposefully
developed simplified reporting processes for section 9817 of the ARP to expedite the release of
funds and to minimize state administrative burdens. CMS has also aligned time-frames for
reporting with state FMAP claiming periods. These operational requirements, combined with
using the Form CMS-64 for states to claim the increased FMAP for HCBS expenditures, provide
a pathway for states to quickly access funding to implement activities to expand, enhance, and
strengthen state HCBS systems. By providing quicker access to the funding, states are in a
stronger position to address the impact of the COVID-19 pandemic on Medicaid HCBS
beneficiaries and the providers who serve them.
Please note that these initial and quarterly HCBS spending plan and narrative requirements do
not supersede any authorization requirements that apply to section 1915(c) waivers, other
Medicaid HCBS authorities, including section 1115 demonstrations, and managed care
authorities. States should follow the applicable rules and processes of those authorities if they are
making changes to an HCBS program that operates under section 1915(c) or another Medicaid
authority and intend to use the funds attributable to the increased FMAP to pay the state share of
the costs associated with those changes. For example, if a state seeks to expand HCBS services,
the state will need to explore whether an amendment to an HCBS authority is needed.
Additionally, if the HCBS services will be provided in a managed care delivery system, a
Medicaid managed care authority is needed to authorize those approved service(s), and changes
to the state’s contracts with its managed care plans to operationalize any programmatic changes
may be needed. States and their actuaries will also need to determine if the actuarially sound
capitation rates need to be revised and if a corresponding rate amendment is necessary (i.e., to
address any expansion of these services or the amount, duration, or scope of these services or
increasing the HCBS provider payments). Additionally, states that seek to contractually require
their managed care plans to increase HCBS provider payments must adhere to federal
5

The Balancing Incentive Program (BIP), authorized by the Affordable Care Act, offered states temporary enhanced
FFP for Medicaid HCBS. For an evaluation of the program see: https://aspe.hhs.gov/basic-report/final-outcomeevaluation-balancing-incentive-program.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 9 – State Medicaid Director
requirements for state directed payments in accordance with 42 C.F.R. § 438.6(c), including
prior approval as required.
States should reach out to their CMS contact if they have any questions about how to request
approval under Medicaid authorities. In order to facilitate the review process, it is highly
recommended that states submit amendments solely focused on the activity required to meet the
needs in the CMS approved initial and/or quarterly HCBS spending plan and narrative.
Depending on the nature of proposed actions, and the timeframes for their implementation,
Disaster Relief state plan amendments, Appendix K updates, or an Attachment K for HCBS
services under a section 1115 demonstration, may be submitted, and/or traditional state plan
amendments, waiver amendments, or section 1115 demonstration amendments. To the extent
feasible, CMS will prioritize review and approval of these requests.
E. Claiming FFP at the Increased FMAP on the Form CMS-37 and Form CMS-64
FFP associated with the increased FMAP is available for qualifying expenditures for the HCBS
services listed in Appendix B on a quarterly basis through Form CMS-37 and Form CMS-64
submissions in the automated Medicaid Budget and Expenditure System (MBES). The increased
FMAP is available for qualifying HCBS expenditures incurred on or after April 1, 2021, through
March 31, 2022. 6 Failure to follow the required steps could result in CMS initiating action to
defer or disallow certain expenditures.
•

Obtaining FFP associated with the increased FMAP through the Form CMS-37:
Once the state completes the initial HCBS spending plan and narrative and, in subsequent
quarters, the quarterly HCBS spending plan and narrative described in section D of this
letter, CMS will provide FFP associated with the increased FMAP to states through the
process described in 42 CFR § 430.30(b) for state quarterly budget estimates submitted
through the Form CMS-37.

•

Obtaining FFP associated with the increased FMAP through the Form CMS-64:
Once the state completes the initial HCBS spending plan and narrative and, in subsequent
quarters, the quarterly HCBS spending plan and narrative described in section D of this
letter, CMS will provide FFP associated with the increased FMAP to states through the
process described in 42 CFR § 430.30(c) for allowable state quarterly expenditures
submitted through the CMS-64. By claiming FFP at the increased FMAP, the state
agrees to use an equivalent amount of state funds, attributable to the increase from
section 9817 of the ARP, only for purposes of providing new or expanded offerings of
HCBS and related supports and infrastructure described but not limited to Appendices C
and D. Funding must be used to supplement not supplant existing services.

The claiming process is available to states to participate in from April 1, 2021 through March 31, 2022. States that
are approved to use their initial reinvestment funds for Medicaid-covered services listed in Appendix B may be
eligible for the increased FMAP on those initial expenditures. However, once states have reinvested state funds
equivalent to the amount of federal funds attributable to the increased FMAP in additional Medicaid-covered HCBS,
states should not claim the increased FMAP for subsequent expenditures between April 1, 2021 and March 31, 2022
on Medicaid-covered HCBS.

6

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 10 – State Medicaid Director

•

MBES Modifications: We are working to modify MBES/CBES as soon as possible to
reflect each state’s increased FMAP. 7 Once MBES/CBES is reprogrammed to utilize the
increased FMAP, the system will enable state entry of expenditures at the increased
FMAP, and apply such FMAP for the actual claimed expenditures that are incurred.
Expenditure reporting associated with the increased FMAP for the third quarter of fiscal
year (FY) 2021 may be delayed. In those cases, states may need to report expenditures
associated with the increased FMAP through prior period adjustments in subsequent
quarters of the FY.

•

Other Expenditure Reporting Information: States should follow existing federal
requirements regarding the applicability of a particular match rate available for a given
quarter (see Appendix A). The applicable FMAP is based on date of payment, not date
of service for current quarter original expenditures. The FMAP applicable to
expenditures for prior period adjustments should be the FMAP at which the original
expenditure was claimed, for both private and governmental providers. All states are
responsible for reporting Medicaid collections and overpayments on the CMS-64. States
must report overpayments and collections at the same match rate at which the
expenditures were originally claimed, including when the original rate incorporated the
10 percentage point FMAP increase. Recoveries of FFP must be returned at the same
match rate at which they were originally claimed. Therefore, if a Medicaid expenditure
was claimed using the increased FMAP, the federal share of any recoveries associated
with that expenditure would have to be returned using the same increased FMAP.
Consistent with existing requirements, states must document expenditures to ensure a
clear audit trail, including by isolating expenditures that are matched at increased FFP
rates. CMS will conduct oversight to ensure that the state expenditures are allowable and
accurate, including with respect to the matching rate claimed.

•

Claiming the Increased FMAP for Managed Care Expenditures: States should report
expenditures eligible for the 10 percentage point increase on the Form CMS-64. The
portion of the capitation rate that is attributable to only services in Appendix B and upon
which an increased match may be claimed should be determined with the data utilized to
develop the applicable capitation rates. The use of this claiming methodology is solely
for FFP claiming purposes and does not negate the requirements that Medicaid capitation
rates be actuarially sound and must be developed in compliance with federal
requirements under 42 C.F.R. part 438. States have used similar claiming methodologies
for FFP for services and populations such as family planning, section 1915(k) benefits,
and the new adult group. States may be required to submit their managed care claiming
methodologies for the increased FMAP under ARP section 9817 to CMS for review and
approval.

Some FFP related to ARP may be issued as separate grant awards. As such, CMS may also update the Form CMS37 for the applicable quarters to identify budget estimates associated with the increased FMAP.

7

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 11 – State Medicaid Director
Section 2: Medicaid Coverage of HCBS Retainer Payments during the COVID-19 PHE
Retainer payments allow certain providers to continue to bill for individuals who are enrolled in
an HCBS program or who otherwise receive personal care services authorized under sections
1915(c), 1915(i), 1915(k), or 1115, as specified in their person-centered service plan, when
circumstances prevent the individual from receiving the service. Previously, CMS had indicated
that states may authorize up to three 30-day episodes of retainer payments for an individual
during the period of the COVID-19 PHE using the Appendix K template for section 1915(c)
waivers, a disaster relief state plan amendment for section 1915(i) or (k) programs, or an
Attachment K for HCBS services under a section 1115 demonstration. Due to the duration of the
COVID-19 PHE, which has spanned two calendar years, CMS is authorizing states to choose to
offer up to three additional 30-day periods in calendar year 2021. CMS notes that these
additional episodes may assist states and providers in reopening services while limiting access to
buildings to allow for proper social distancing.
These additional days of retainer payments may be retroactively effective to January 1, 2021.
States are encouraged to submit an Appendix K, section 1115 demonstration Attachment K, a
disaster relief state plan amendment, or section 1115 demonstration amendment to implement
any additional days of retainer payments. Guardrails contained in the retainer payment guidance
reflected in Frequently Asked Questions issued on June 30, 2020, 8 continue to apply to retainer
payments authorized in 2021; this additional flexibility is additive to that guidance.
For states that are seeking to contractually require managed care plans to make retainer payments
to providers where the authorized service is covered under the managed care plan contracts,
states must seek approval under 42 C.F.R. § 438.6(c) for state directed payments. In order for
states to seek approval under 42 C.F.R. § 438.6(c), the retainer payments must be authorized as
part of the section 1915(c) HCBS waiver, section 1115(a) demonstration for section 1915(c)
HCBS services, or other Medicaid authority. Once the retainer payments are authorized under
one of these authorities, a state directed payment preprint must also be submitted to effectuate
the state directed retainer payments under a state’s contract(s) with its managed care plans. For
technical assistance on state directed payments, please contact us at
statedirectedpayment@cms.hhs.gov.
Closing
CMS remains committed to supporting states with strengthening and enhancing their HCBS
systems and helping to ensure that Medicaid beneficiaries receive high quality, cost-effective,
person-centered services in the setting of their choice. Section 9817 of the ARP provides states
with additional federal funding for Medicaid HCBS that states can use to enhance, expand, or
strengthen HCBS in response to the COVID-19 PHE, accelerate LTSS reform, and address other
state-specific HCBS needs and priorities, such as Olmstead planning. As detailed below, CMS is
available to provide continued technical assistance to states when implementing this provision.

COVID-19 Frequently Asked Questions (FAQs) for State Medicaid and Children’s Health Insurance Program
(CHIP) Agencies, https://www.medicaid.gov/state-resource-center/downloads/covid-19-faqs.pdf

8

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 12 – State Medicaid Director
Programmatic and financial questions and state HCBS spending plans and narratives for section
9817 of the ARP can be submitted to HCBSincreasedFMAP@cms.hhs.gov.
For specific information about using section 1115(a) demonstration authority to support state
efforts related to section 9817 of the ARP, contact Teresa DeCaro, Acting Group Director, State
Demonstrations Group, at Teresa.DeCaro@cms.hhs.gov.
For questions about retainer payments during the COVID-19 PHE, contact Ralph Lollar at
Ralph.Lollar@cms.hhs.gov.
Sincerely,

Anne Marie Costello
Acting Deputy Administrator and Director
Enclosure

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 13 – State Medicaid Director
Appendix A: Applicability of the Increased Federal Medical Assistance Percentage
(FMAP) to Other FMAPs Specified in the Social Security Act
Section 9817 of the ARP temporarily increases the FMAP by 10 percentage points, up to 95
percent, for allowable medical assistance expenditures for certain HCBS expenditures under the
Medicaid program beginning April 1, 2021, and ending March 31, 2022. In general, the
increased FMAP is available for allowable Medicaid HCBS medical assistance expenditures for
which federal matching is paid ordinarily at the state-specific FMAP rate defined in the first
sentence of section 1905(b) or 1905(ff) of the Act. In no case may the FMAP determined for a
state be more than 95 percent with respect to such HCBS expenditures.
To the extent applicable, the increased FMAP under section 9817 of the ARP is additive to:
• Section 6008(a) of the Families First Coronavirus Response Act;
• Adult group expenditures matched at the “newly eligible” FMAP specified in section 1905(y)
of the Act;
• Adult group expenditures matched at the “expansion state” FMAP specified in section
1905(z) of the Act;
• Expenditures matched at the “disaster-recovery” FMAP specified in section 1905(aa) of the
Act;
• Expenditures subject to the temporary increase in FMAP specified in section 1905(ii) of the
Act for medical assistance under state Medicaid plans that begin to expend amounts for all
individuals described in 1902(a)(10)(A)(i)(VIII); and
• HCBS expenditures matched at the increased FMAP specified in section 1915(k) of the Act.
The increase does not apply with respect to the following Medicaid expenditures:
• Medicaid administrative expenditures, for which the matching rate is not defined in section
1905(b) or 1905(ff);
• Expenditures for family planning services eligible for 90 percent match as specified in
section 1903(a)(5);
• Expenditures for services “received through” an Indian Health Service (IHS) facility
(including an IHS facility operated by an Indian tribe or tribal organization), as the 100
percent match rate for these services is not the same as the state-specific FMAP defined in
the first sentence of section 1905(b) to which the 6.2 percentage point FMAP increase
applies;
• Expenditures matched at 100 percent for individuals in Qualifying Individuals programs;
• Health home services under section 1945 of the Act; and
• Any other expenditures not matched at the FMAP determined for each state that is defined in
the first sentence of section 1905(b) or 1905(ff).

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 14 – State Medicaid Director
Appendix B: Home and Community-Based Services Eligible for the ARP Section 9817
Temporary Increased FMAP
HCBS
Benefit Description
Medicaid
Authority
State Plan Benefits
Home Health
Home health services are mandatory services
Care
authorized at section 1905(a)(7) of the Act, and
defined in regulations at 42 C.F.R. § 440.70. Home
health services include nursing services, home health
aide services, medical supplies, equipment, and
appliances, and may include therapy services
(physical therapy, occupational therapy, speech
pathology and audiology).
Personal Care
Personal care services (PCS) are optional services
Services
authorized at section 1905(a)(24) and defined in
regulations at 42 C.F.R. § 440.167. Personal care
services can include a range of human assistance
provided to persons who need assistance with daily
activities. These services are provided to individuals
who are not an inpatient or resident of a hospital,
nursing facility (NF), intermediate care facility for
individuals with intellectual disabilities (ICF/IID), or
institution for mental diseases (IMD), and may be
provided in the individual’s home and, at state option,
in other locations.
Self-Directed
Section 1915(j) of the Act allows self-direction of
Personal Care
state plan personal care services. Requirements are
Services
set forth in 42 CFR Part 441 Subpart J.
Case
Case management services, as defined under sections
Management
1905(a)(19) and 1915(g) of the Act and 42 CFR §
440.169 and 42 CFR § 441.18, assist Medicaideligible individuals in gaining access to needed
medical, social, educational, and other services.

Corresponding
Form 64
Claiming Line
Line 12-Home
Health Services

Line 23A-Personal
Care ServicesRegular Payment

Line 23B-Personal
Care Services-SDS
1915(j)
Line 24A-Targeted
Case Management
ServicesCommunity Case
Management
Line 24B-Case
Management State
Wide

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 15 – State Medicaid Director
HCBS
Medicaid
Authority
School Based
Services

Rehabilitative
Services

Benefit Description
These services include medical assistance for covered
services under section 1905(a) that are furnished to a
child with a disability because such services are
included in the child's individualized educational
program established pursuant to Part B of the
Individuals with Disabilities Education Act or
furnished to an infant or toddler with a disability
because such services are included in the child's
individualized family service plan.
Only school based services that meet the definition of
one or more of the services listed in this appendix can
be claimed at the increased FMAP under section 9817
of the ARP.
The rehabilitative services benefit is an optional
Medicaid state plan benefit authorized at section
1905(a)(13) of the Act and codified in regulation at
42 CFR § 440.130(d) as “medical or remedial
services recommended by a physician or other
licensed practitioner of the healing arts, within the
scope of his practice under State law, for maximum
reduction of physical or mental disability and
restoration of a beneficiary to his best possible
functional level.” All rehabilitative services,
including mental health and substance use disorder
services, authorized under this benefit can be claimed
at the increased FMAP under section 9817 of the
ARP.

Corresponding
Form 64
Claiming Line
[This line is under
development;
further instructions
will be issued.]

[This line is under
development;
further instructions
will be issued.]

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 16 – State Medicaid Director
HCBS
Medicaid
Authority
Private Duty
Nursing 9

Benefit Description
Private duty nursing is an optional Medicaid state
plan benefit authorized at section 1905(a)(8) of the
Act and codified in regulation at 42 CFR § 440.80 as
“nursing services for recipients who require more
individual and continuous care than is available from
a visiting nurse or routinely provided by the nursing
staff of the hospital or skilled nursing facility. These
services are provided: (a) by a registered nurse or a
licensed practical nurse; (b) under the direction of the
recipient's physician; and (c) to a recipient in one or
more of the following locations at the option of the
State: (1) his or her own home; (2) a hospital; or
(3) a skilled nursing facility.”

The increased FMAP under section 9817 of the ARP
is only applicable when the service is provided in a
beneficiary’s own home, and is being included here
based on the authority at ARP section
9817(a)(2)(B)(vii) given to the Secretary to specify
additional services eligible for enhanced funding.
Alternative
Any of the Medicaid-covered services described
Benefit Plans
under section 9817 of the ARP are eligible for the
(Section 1937 of enhanced match when authorized under an approved
the Act)
Alternative Benefit Plan.
HCBS Authorities
Section 1915(c) Waiver authority found at section 1915(c) of the Act
gives states the option to offer long-term services and
supports (LTSS) in home and community-based
settings to individuals who would otherwise require
institutional care. States have broad latitude to
determine the services to offer under waiver
programs, consistent with the benefit package
specified in section 1915(c)(4)(B) of the Act. For
example, services may include home accessibility
modifications (e.g., installing a wheelchair ramp or
grab bars in a shower) to improve individuals’ ability
to remain in their homes and prevent institutional
admission.

Corresponding
Form 64
Claiming Line
[This line is under
development;
further instructions
will be issued.]

Follow CMS-64.9
Base Category of
Service Definitions
Line 19A – Home
and CommunityBased Services –
Regular Payment
(Waiver)

ARP section 9817(a)(2)(B) identifies certain services that are eligible for the HCBS increased FMAP. While
private duty nursing is not explicitly identified as among the eligible services, CMS has determined that
expenditures for private duty nursing services delivered in the home qualify under “such other services specified by
the Secretary of Health and Human Services” in ARP section 9817(a)(2)(B)(vii) and are eligible for the HCBS
increased FMAP.

9

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 17 – State Medicaid Director
HCBS
Medicaid
Authority
Section 1915(i)

Benefit Description

Section 1915(i) is an optional state plan benefit that
allows states to provide HCBS to individuals who
meet state-defined needs-based criteria that are less
stringent than institutional criteria (and, if chosen by
the state, target group criteria) as set forth in 42 CFR
Part 441 Subpart M. States have broad latitude to
determine the services to offer under the section
1915(i) state plan benefit option, consistent with the
benefit package specified in section 1915(c)(4)(B) of
the Act.
Section 1915(j)
Section 1915(j) of the Act allows self-direction of
– Self-directed
HCBS otherwise available under a section 1915(c)
1915(c) services. waiver program that are provided to an individual
who has been determined eligible for the self-directed
option. Requirements are set forth in 42 CFR Part
441 Subpart J.
Section 1915(k) The section 1915(k) Community First Choice (CFC)
state plan benefit provides certain individuals, who
meet an institutional level of care, the opportunity to
receive necessary personal attendant services and
supports in a home and community-based setting.
States receive an extra six percentage points of
federal match for CFC service expenditures. To the
extent applicable, the increased FMAP under section
9817 of the ARP is additive to the increased FMAP
specified in section 1915(k).
Program of All- PACE provides comprehensive medical and social
Inclusive Care
services to certain frail, elderly individuals, most of
for the Elderly
whom are dually eligible for Medicare and Medicaid.
(PACE)
An interdisciplinary team of health professionals
provides PACE participants with coordinated care.

Corresponding
Form 64
Claiming Line
Line 19B- Home
and CommunityBased Services State Plan 1915(i)
Only Payment

Line 19C- Home
and CommunityBased Services State Plan 1915(j)
Only Payment
Line 19D- Home
and Community
Based Services
State Plan 1915(k)
Community First
Choice

Line 22- Programs
Of All-Inclusive
Care Elderly

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 18 – State Medicaid Director
HCBS
Medicaid
Authority
Managed LongTerm Services
and Supports

Benefit Description
Managed long term services and supports (MLTSS)
refers to the delivery of LTSS through capitated
Medicaid managed care programs. Only the state
plan and HCBS services defined in this appendix that
are provided through a managed care delivery system
are eligible for the enhanced FMAP referenced in this
guidance. States can implement MLTSS using an
array of managed care authorities, including a section
1915(a) voluntary program, a section 1932(a) state
plan amendment, a section 1915(b) waiver, or a
section 1115 demonstration. Any of those managed
care authorities can be “paired” with other Medicaid
authorities, such as section 1905(a), 1915(i), 1915(j),
or 1915(k) or an HCBS waiver program under section
1915(c) to authorize HCBS benefits to be delivered
through a managed care delivery system. See
Claiming the Increased FMAP for Managed Care
Expenditures in section 1.E of this letter for more
information.

Demonstrations
Section 1115
States can utilize section 1115(a) demonstration
authority to test new strategies to promote the
objectives of the Medicaid program that are not
available under other authorities. Section 1115(a)(1)
of the Act allows the Secretary to waive compliance
with the Medicaid requirements of section 1902 of
the Act, including but not limited to statewideness
and comparability, to the extent and for the period
necessary to carry out the demonstration project. In
addition, section 1115(a)(2) of the Act allows the
Secretary to provide FFP for demonstration costs that
would not otherwise be considered as federally
matchable expenditures under section 1903 of the
Act, to the extent and for the period prescribed by the
Secretary. Any of the Medicaid-covered HCBS
services described above are eligible for the enhanced
match when authorized under an approved 1115
demonstration.

Corresponding
Form 64
Claiming Line
[This line is under
development;
further instructions
will be issued.]

Follow CMS-64.9
Base Category of
Service Definitions

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 19 – State Medicaid Director
Appendix C: Examples of Section 9817 of the ARP Activities to Support State COVIDRelated HCBS Needs
Under section 9817 of the ARP, states can implement a variety of activities to enhance, expand,
or strengthen Medicaid HCBS. This appendix provides examples of activities that states can
initiate as part of this opportunity to address COVID-related concerns during the period of the
public health emergency.
Activity
Activity Description
Increased Access to HCBS
New and/or
Provide new or additional Medicaid HCBS services or increase the
Additional HCBS
amount, duration, or scope of HCBS to reduce the risk of
institutionalization during the COVID-19 PHE.
HCBS Provider Payment Rate and Benefit Enhancements
Payment Rates
Increase rates for home health agencies, PACE organizations, and
agencies or beneficiaries that employ direct support professionals
(including independent providers in a self-directed or consumerdirected model) to provide HCBS under the state Medicaid program.
CMS expects that the agency, organization, beneficiary, or other
individuals that receive payment under such an increased rate will
increase the compensation it pays its home health workers or direct
support professionals. An increase to the PACE Medicaid capitation
rate can be implemented as part of the state’s regular annual rate
update or on a temporary basis as an interim rate increase, but must
comply with existing submission, review, and approval requirements.
States are not permitted to provide supplemental funding to PACE
organizations outside of the PACE Medicaid capitation payment due
to regulatory requirements.
Leave Benefits
Provide paid sick leave, paid family leave, and paid medical leave for
home health workers and direct support professionals that are not
already included in the service rate/rate methodology.
Specialized Payments Provide hazard pay, overtime pay, and shift differential pay for home
health workers and direct support professionals that are not already
included in the service rate/rate methodology. Provide adult day
centers with funding to make physical, operational, or other changes
to safely deliver services during the COVID-19 PHE.
Supplies and Equipment
Purchase Personal
Purchase PPE and routine COVID testing for direct service workers
Protective Equipment and people receiving HCBS, to enhance access to services and to
(PPE) and Testing
protect the health and well-being of home health workers and direct
Supplies
support professionals.
Work Force Support
Workforce
Conduct activities to recruit and retain home health workers and
Recruitment
direct support professionals. Offer incentive payments to recruit and
retain home health workers and direct support professionals.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 20 – State Medicaid Director
Activity
Workforce Training
Caregiver Support
Supports for Family
Caregivers

Activity Description
Provide training for home health workers and direct support
professionals that is specific to the COVID-19 PHE.

Support family care providers of eligible individuals with needed
supplies and equipment, which may include items not typically
covered under the Medicaid program, such as PPE and payment as a
service provider.
Support to Improve Functional Capabilities of Persons with Disabilities
Assistive Technology Provide assistive technologies (including internet activation costs
and Other Supports
necessary to support use of the assistive technologies), staffing, and
for Persons with
other costs incurred during the COVID–19 PHE in order to mitigate
Disabilities
isolation and ensure an individual’s person-centered service plan
continues to be fully implemented.
Transition Support
One-Time Community Facilitate individuals transitioning from an institutional or another
Transition Costs
provider-operated congregate living arrangement (such as a group
home or homeless shelter) to a community-based living arrangement
in a private residence where the person is directly responsible for his
or her own living expenses. One-time community transition costs
may include payment of necessary expenses to establish a
beneficiary’s basic living arrangement, such as security deposits,
utility activation fees, and essential household furnishings, for
example. 10
Transition
Provide transition coordination services to eligible individuals who
Coordination
had to relocate to a nursing facility or institutional setting from their
homes during the COVID–19 PHE, or moved into congregate noninstitutional settings as a result of the COVID-19 PHE, as well as for
temporary relocation of residents from various types of congregate
settings to community-based settings to reduce the risk of COVID-19
infection during the COVID-19 PHE.
Mental Health and Substance Use Disorder Services
Skill rehabilitation
Assist eligible individuals in receiving mental health services,
substance use treatment and recovery services, and necessary
rehabilitative services to regain skills lost during the COVID–19
PHE.
Expanding Capacity
Recruit additional behavioral health providers, implement new
behavioral health services, increase pay rates for behavioral health
providers, expand access to telehealth, or make other changes to
address increases in overdose rates or other mental health and/or
substance use disorder treatment and recovery service needs of
Medicaid beneficiaries receiving HCBS during the COVID–19 PHE.
See State Health Office Letter # 21-001, Opportunities in Medicaid and CHIP to Address Social Determinants of
Health (SDOH), for more information on one-time community-transition costs.
10

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 21 – State Medicaid Director
Activity
Outreach
Educational Materials

Activity Description

Prepare information and public health and educational materials in
accessible formats for individuals receiving HCBS (including formats
accessible to people with low literacy or intellectual disabilities)
about prevention, treatment, recovery and other aspects of COVID–
19 for eligible individuals, their families, and the general community.
States could leverage relationships with community partners, such as
Area Agencies on Aging, Centers for Independent Living, non-profit
home and community-based services providers, and other entities
providing HCBS for these activities.
Language Assistance
Pay for American sign language and other language interpreters to
assist in providing HCBS to eligible individuals and to inform them
about COVID–19.
Access to COVID-19 Vaccines
Support for
Assist with scheduling vaccine appointments. Provide transportation
Individuals with
to vaccine sites. Provide direct support services for vaccine
HCBS Needs and
appointments. Develop and implement in-home vaccination options.
Their Caregivers
Education and outreach about the COVID-19 vaccine.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 22 – State Medicaid Director
Appendix D: Examples of Section 9817 of the ARP Activities to Support State HCBS
Capacity Building and LTSS Rebalancing Reform
Under section 9817 of the ARP, states can implement a variety of activities to enhance, expand,
or strengthen Medicaid HCBS. This appendix provides examples of activities that states can
initiate as part of this opportunity to support state HCBS capacity building and LTSS
rebalancing.
Activity Function
New and/or
Additional HCBS

Activity Description
Provide new or additional Medicaid HCBS services or increase the
amount, duration, or scope of HCBS; funding must be used to
supplement not supplant existing services.
Building No Wrong Improve access to HCBS through non-administrative NWD activities
Door Systems
such as establishing toll free phone lines, developing informational
(NWD)
websites and automating screening and assessment tools, and conducting
marketing and outreach campaigns.
Strengthening
Adopting standardized functional assessments. Enhancing personAssessment and
centered planning practices. Providing person-centered planning
Person-Centered
training.
Planning Practices
Quality
Upgrading critical incident management reporting systems. Adopting
Improvement
new HCBS quality measures. Implementing improvements to quality
Activities
measurement, oversight, and improvement activities. Implementing the
HCBS Consumer Assessment of Healthcare Providers and Systems
(CAHPS) or another experience of care survey.
Developing Cross- Creating incentives for managed care plans or providers to develop
System
partnerships with community-based organizations, social service
Partnerships
agencies, counties, housing agencies, and public health agencies.
Promoting provider collaborations by requiring the formation of and
participation in regional/local provider networks. Building Medicaidhousing partnerships. Building social determinants of health (SDOH)
network partnerships.
Training and
Providing caregiver training and education. Providing in-person or
Respite
virtual training to beneficiaries, caregivers, and/or providers to support
community integration (e.g., to support beneficiaries with seeking
employment, to train providers or caregivers to support individuals with
behavioral challenges that can make it difficult to access community
resources). Providing respite services to support family caregivers.
Eligibility Systems Implementing new eligibility policies and/or procedures, such as to
implement expedited eligibility for HCBS (subject to CMS approval), or
streamline application and enrollment processes
Reducing or
Increasing the number of HCBS waiver slots in order to reduce or
Eliminating HCBS eliminate waiver waiting lists.
Waiting Lists

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 23 – State Medicaid Director
Activity Function
Institutional
Diversion
Community
Transition

Expanding
Provider Capacity

Addressing Social
Determinants of
Health and Health
Disparities

Employing Crosssystem Data
Integration Efforts

Expanding Use of
Technology and
Telehealth

Providing Access
to Additional
Equipment or
Devices

Activity Description
Embedding options counselors into hospital discharge programs.
Strengthening/improving Preadmission Screening and Resident Review
(PASRR) processes to prevent unnecessary institutionalization.
Expanding a community transition program to additional populations or
institutional settings. Improving the use and availability of data (e.g.,
Minimum Data Set, Medicare and Medicaid claims and encounter data)
to support community transition programs. Providing additional onetime community transition services or other HCBS that can help to
support the transition from institutional settings.
Expanding self-directed programs. Creating financial incentives to
expand the number, retention rates, and expertise/skills of the direct care
workforce. Providing nursing facilities or other institutional settings
with funding to convert to assisted living facilities or to provide adult
day services, respite care, or other HCBS.
Assessing health disparities among older adults and people with
disabilities. Testing alternative payment methodologies or the delivery
of new services that are designed to address SDOH that may include
housing-related supports such as one-time transition costs, employment
supports, and community integration, among others. Providing more
intensive care coordination for individuals with significant
socioeconomic needs based on risk-stratification modeling.
Establishing data sharing and governance agreements that enumerate
standards and practices for data sharing among state and county
agencies, providers, and community-based organizations such as with
the National Adult Maltreatment Reporting System. Providing training
and technical assistance to build providers’ performance measurement
and predictive analytics capabilities. Building a stronger health and
welfare system by integrating claims and encounter data with the state’s
incident management system.
Making investments in infrastructure to facilitate incorporation of HCBS
into interoperable electronic health records (EHRs). Covering
individual tele-communications start-up costs (e.g., equipment, internet
connectivity activation costs). Testing the impact of assistive
technologies on the need for in-person supports. Providing
smartphones, computers, and/or internet activation fees to address
functional needs, promote independence, and/or support community
integration.
Providing eyeglasses, wheelchair transfer boards, and adaptive cooking
equipment to address functional needs, promote independence, and/or
support community integration.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 24 – State Medicaid Director
Activity Function
Activity Description
Adopting Enhanced Implementing health information technology care coordination
care Coordination
enhancements such as notification systems and capabilities (e.g.,
hospital admission, discharge, and transfer notifications) to share
information across different health care settings. Integrating Medicare
and Medicaid data and/or improving Medicaid managed care plan access
to Medicare data to improve care coordination for individuals receiving
HCBS who are dually eligible for Medicare and Medicaid.
Implementing integrated care models that can more effectively address
the needs of complex populations.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 25 – State Medicaid Director
Appendix E: State Example
States may use the state funds equivalent to the amount of federal funds attributable to the
increased FMAP to cover additional Medicaid-covered HCBS. If a state chooses to cover
additional Medicaid-covered HCBS, the state would be able to use the applicable portion of the
state funds attributable to the increased FMAP as the state share and receive federal financial
participation (FFP) for the additional HCBS expenditures it incurs. States that are approved to
use their initial reinvestment funds for Medicaid-covered services may be eligible for the
increased FMAP on those initial expenditures once, if the additional expenditures are incurred
between April 1, 2021, and March 31, 2022. However, once states have reinvested state funds
equivalent to the amount of federal funds attributable to the increased FMAP for additional
Medicaid-covered services listed in Appendix B, states should not claim the increased FMAP
for subsequent expenditures occurring between April 1, 2021, and March 31, 2022, on Medicaidcovered HCBS. This example shows how the state could reinvest the funds in additional
Medicaid-covered HCBS to receive additional federal match.
State Example
State A has a regular FMAP rate of 70.00%. With the 6.2 percentage point Families First
Coronavirus Response Act (FFCRA) increase, 11 the state has an FMAP rate of 76.2%. The 10
percentage point increase under ARP section 9817 is additive to the state’s FMAP rate and
results in an enhanced rate of 86.2% for qualified HCBS expenditures between April 1, 2021,
and March 31, 2022 for State A. 12
As shown in Table 1, State A expends $2.5 billion on services that qualify for the temporary 10
percentage point FMAP increase during the period April 1, 2021, through March 31, 2022, at a
quarterly rate of $625 million. At this level of expenditures, the state would be eligible to
receive $62.5 million in federal funds attributable to the HCBS increased FMAP each quarter, or
a total of $250 million for expenditures between April 1, 2021, and March 31, 2022.
As shown in Table 2, State A intends to use the initial reinvestment funds for Medicaid-covered
services listed in Appendix B and to spend an equal portion of the $250 million of state funds
equivalent to the amount of federal funds attributable to the increased FMAP on an annual basis
between April 1, 2021, and March 31, 2024; this is equal to $83.33 million for each of these
periods: April 1, 2021-March 31, 2022, April 1, 2022-March 31, 2023, and April 1, 2023-March
31, 2024. If the state used 100% of the initial reinvestment funds for Medicaid-covered services
listed in Appendix B in each of these periods, this would equate to an additional $603.84 million
in total computable HCBS expenditures between April 1, 2021, and March 31, 2022 when the
state is still eligible for the enhanced HCBS FMAP, $277.77 million in total computable HCBS
Section 6008 of the FFCRA provides for a temporary 6.2 percentage point FMAP increase to each qualifying state
and territory’s FMAP under section 1905(b) of the Act, effective beginning January 1, 2020 and extending through
the last day of the calendar quarter in which the public health emergency declared by the Secretary of HHS for
COVID-19, including any extensions, terminates.
12
For illustrative purposes only, this scenario assumes that the FFCRA 6.2 percentage point FMAP increase would
continue to be available through March 31, 2022. If the public health emergency ends on or before December 31,
2021, the state’s FMAP rate in this scenario would decrease by 6.2 percentage points beginning on the date in which
the FFCRA increase is no longer available to states.
11

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

Page 26 – State Medicaid Director
expenditures between April 1, 2022, and March 31, 2023, and $277.77 million in total
computable HCBS expenditures between April 1, 2023, and March 31, 2024.
Table 1: State Example Showing State and Federal Share and the Funds Attributable to
the HCBS FMAP Increase
Total – Q3
Q3 FY
Q4 FY
Q1 FY
Q2 FY
FY 2021-Q2
2021
2021
2022
2022
FY 2022
$625.00
$625.00
$625.00
$625.00
$2,500.00
Total computable
million
million
million
million
million
$86.25
$86.25
$86.25
$86.25
$345.00
State share 13
million
million
million
million
million
$538.75
$538.75
$538.75
$538.75
Federal share 14
$2,155.00
million
million
million
million
million
Funds attributable to
$62.50
$62.50
$62.50
$62.50
$250.00
the HCBS FMAP
million
million
million
million
million
increase
Table 2: State Example Showing Reinvestment in Additional Medicaid-Covered HCBS
Q3 FY 2021Q3 FY 2022Q3 FY 2023Q2 FY 2022
Q2 FY 2023
Q2 FY 2024
Total
$603.84
$277.77
$277.77
$1,159.39
Total computable 15
million
million
million
million
16
$83.33 million $83.33 million $83.33 million $250.00 million
State share
$520.51
$194.44
$194.44
Federal share 17
$909.39 million
million
million
million
Funds attributable to
$60.38 million
$0.00 million
$0.00 million
the HCBS FMAP
$60.38 million
increase

Assumes the FFCRA increase is available through 3/31/2022. State share is equal to: 13.8% with the HCBS
enhanced FMAP and the FFCRA increase.
14
Assumes the FFCRA increase is available through 3/31/2022. Federal share is equal to: 86.2% with the HCBS
enhanced FMAP and the FFCRA increase.
15
In order to determine the total computable HCBS expenditures for which a state could claim FFP using, as state
share, the state funds equivalent to the amount of federal funds attributable to the increased FMAP, divide the
amount of state funds by 1 minus the state’s FMAP. In this example, divide $83.33 million by .138 to calculate total
computable expenditures of $603.84 million for Q3 FY 2021-Q2 FY 2022 and by .300 to calculate total computable
expenditures of $277.77 million for Q3 FY 2022-Q2 FY 2023 and for Q3 FY 2023-Q2 FY 2024. This amount can
then be multiplied by the state’s FMAP rate for the applicable period to determine the amount of additional federal
dollars the state could claim on those additional expenditures.
16
Assumes the FFCRA increase is no longer available after 3/31/2022. State share is equal to: 13.8% with the
HCBS enhanced FMAP and the FFCRA increase; and 30.0% without the HCBS enhanced FMAP and the FFCRA
increase.
17
Assumes the FFCRA increase is no longer available after 3/31/2022. Federal share is equal to: 86.2% with the
HCBS enhanced FMAP and the FFCRA increase; 70.0% without the HCBS enhanced FMAP and the FFCRA
increase.
13

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

